Citation Nr: 1232526	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, NOS (not otherwise specified), prior to December 9, 2011.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, NOS (not otherwise specified), from December 9, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 9, 2011.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  His service included a tour of duty in Vietnam and he was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In this decision the RO granted service connection for PTSD and assigned a 30 percent rating effective May 31, 2005.  The Veteran expressed disagreement with the assigned rating.  

In October 2008, the Board denied a rating higher than 30 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the decision and remanded the matter to the Board for further action consistent with its decision.  In addition to the issue of entitlement to a rating higher than 30 percent for PTSD, the Court directed that consideration be given to the raised claim of entitlement to a total rating based on individual unemployability due to service connected disability (TDIU), in addition to the claim for service connection for depression as secondary to PTSD.  In August 2011, the matter was once again before the Board at which time the Board remanded the case for further development and consideration of the issues.  In a rating decision in May 2012, the RO appears to have amended the Veteran's service-connected PTSD to include depressive disorder, NOS, rather than granting a separate disability for depressive disorder, NOS.  The RO then assigned a 30 percent rating for PTSD with depressive disorder, NOS, effective May 31, 2005.  The RO also granted a TDIU rating, effective December 9, 2011.  As is explained in the remand below, the issue of entitlement to a TDIU for the period prior to December 9, 2011, remains on appeal.  Also in the May 2011 decision the RO increased the Veteran's rating for PTSD to 70 percent, effective December 9, 2011.  

The issue of entitlement to a TDIU prior to December 9, 2011, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2011, the Veteran's service-connected PTSD with depressive disorder, NOS, has been productive of a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, sleep impairment, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From December 9, 2011, symptoms of the Veteran's PTSD with depressive disorder, NOS, have worsened and approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2011, the criteria for a 50 percent rating, but no higher, for PTSD with depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  From December 9, 2011, the criteria for a disability rating of 100 percent for PTSD with depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 C.F.R. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal regarding the claims for higher initial ratings for PTSD, since this appellate issue is a downstream issues from that of service connection (for which a July 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003. 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473; 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  While the July 2005 notice to the Veteran noted above does not provide any information concerning the effective date that could be assigned should an increased evaluation be granted, the Veteran was provided notice in accordance with Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding the disability rating elements in a June 2008 letter.  In addition, the Veteran was provided with notice of the disability rating and effective date elements in a subsequent letter dated in May 2010 concerning another claim he filed.  Also, the Veteran and his service representative have not expressed any disagreement with the effective date service connection was granted, which is also the effective date for compensation in this case.  As such, the Veteran is not prejudiced by the failure to provide him that further information regarding the effective date element.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims for higher ratings for PTSD, including obtaining VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to his PTSD in September2005, March 2008 and December 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant appeal, in consideration of the VA examiners' review of the Veteran's claims files together with their examination of the Veteran and report of pertinent medical findings, the Board finds that the examination reports contain sufficient findings with which to properly evaluate the appellant's pending claims with respect to his PTSD disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

VA outpatient records show that the Veteran presented to a VA facility for initial care in May 2003.  He was noted to have a positive PTSD screen in March 2005, and in April 2005 he was seen in the mental health clinic where he relayed his main concern of being unable to manage his emotions, explaining that he becomes overly emotional often over minor things.  He was noted at this time to be a firefighter, a Captain, and did not have any problems at work presently.  He also said he worked for a construction business on the side.  He reported that he had lost motivation to do anything, had anhedonia, was depressed, and was overly emotional, withdrawn and isolative, easily startled, had sleep disturbance and some irritability.  He estimated experiencing symptoms for two years and said that the symptoms seemed to be worsening.  He reported that his wife was supportive and they got along well, though she noticed a change in him.  He said he often thought about the stressors he experienced in Vietnam and had guilt feelings.  It is noted that his score on the Beck Inventory indicated potentially serious depression.  He was diagnosed as having probable PTSD, rule out depression. 

The Veteran reported at a VA mental intake and assessment evaluation in May 2005 that he has been experiencing psychiatric symptoms for four years, but that symptoms had been a problem for the last two years.  He said that he used to enjoy hunting and fishing and was a basketball director for 15 years, but had not had any interests for two years.  He was noted to be fairly isolative which limited opportunities for social contacts.  He said he had two children in their early 20s whom he kept in regular contact with.  He reported that he owned his own construction company and worked full time as a firefighter.  Findings show that the Veteran was alert, attentive and oriented times three.  He was cooperative and reasonable with appropriate grooming.  His mood was anxious and depressed.  He had no perceptual disturbance and normal and coherent thought process.  He denied suicidal or violent ideation.  His insight and judgment were good.  He had impaired remote memory.  His noted problems included depression, irritability and sleep disturbance and he was noted to be in need of medication management to stabilize his mood and sleep pattern.  His noted problems also included impaired coping skills secondary to PTSD.  

The Veteran reported at a June 2005 visit to a VA mental health clinic that he noticed some improvement in that he was less emotional, but still was not sleeping well.  He said he was trying to force himself to isolate less and interact a little more in the work setting.  He said he continued to worked in his construction business and also maintained full time employment as a fire fighter.  He was noted to be causally groomed, alert, cooperative and oriented times three.  His affect was depressed and insight and judgment were good.  He denied suicidal or homicidal ideation or intent.  He returned to the clinic for follow up visits in July 2005 and August 2005 with continued complaints of sleep disturbance, amotivation, depressed mood, anxiety, avoidant/isolative behavior and intrusive thoughts.

In September 2005, the Veteran underwent a VA psychiatric examination where he reported dropping out of many activities over the past couple of years.  He said he dropped out of basketball officiating due to back problems and withdrew personally from some of the construction activities.  He said he stayed pretty much at home and did not participate as actively as he used to.  He did say that with antidepressant medication and with great effort he attended a Chili Festival for the first time in years, but otherwise avoids being around great numbers of people.  He reported that intrusive memories and nightmares had reappeared recently.  He reported hypervigilance and sleep problems.  He said he has lost a lot of his sadness due to medication and was no longer having suicidal thoughts which he had had prior to treatment.  He was tearful when reporting inservice stressors.  He reported that he had a number of unfinished projects around the house and that it continued to be an effort to continue his work with only a year and a half until retirement.  He reported diminished concentration, but was able to read a chapter of a book at time.  He said he had friends whom he and his wife socialized with, but he had withdrawn from those social contacts in the last couple of years.  On examination the Veteran was neat and clean. He had no evidence of thought disorder or brain organicity.  He was noted to have developed symptoms of PTSD in a "heightened fashion over the past couple of years associated with depression and social withdrawal."  The examiner assigned him a global assessment functioning (GAF) score of 54 and said he continued to work and was beginning to re-engage in social interactions.  

The Veteran reported in the notice of disagreement, dated in April 2006, that he isolated himself and worked independently.  He also said he had to take a lot of time off due to the fact that he was not able to tolerate his work environment.  He said he decided that he was going to retire in March 2007 because he could no longer work with other employees due to his PTSD symptoms.  He added that the fact that he continued to be productive was due to the fact that he must continue to provide for his wife and himself.  

On file is an August 2006 VA medical record from the Veteran's attending psychiatrist for the past year.  He reported that the Veteran suffered from chronic insomnia, and often wakes up from violent nightmares.  He also reported that the Veteran wakes in a panic and has suffered from panic attacks during the day in recent years.  He said the Veteran has trouble being around people and avoids people in social and work settings.  He added that the Veteran even had trouble visiting his sons.  He reported additional symptoms of hypervigilance leading to near constant hyperarousal state, intrusive memories if not busy, and emotional numbing leading to family relationship difficulty and marked startle reaction.  The attending psychiatrist further reported increased depressed feelings and feelings of hopelessness and worthlessness and even suicidal at times.  He noted poor concentration, especially at work, and impaired memory.  He remarked that the Veterans major problem was an increase in irritability and loss of control of anger.  He opined that the Veteran was permanently disabled.

In a July 2007 VA outpatient record, the Veteran's treating psychiatrist said that the Veteran's work as a fireman did likely exacerbate his PTSD, but since he has been seeing him he has remained highly symptomatic.  He said the Veteran had reached a point where anger, avoidant behavior and emotional numbing were so intense that the Veteran had become quite depressed.  He noted that in speaking with the Veteran that day, it was apparent that his symptoms were active, impaired his quality of life, and that his disability from PTSD was permanent.

The Veteran reported in a statement dated in July 2007 that he retired from his job because he "couldn't take it anymore" and wanted to physically assault the people that he was supposed to be helping.  He added that he did not want to socialize with his coworkers and stayed away from them.  He added that his sons visited him on Father's Day, but left after only an hour and half because he made them angry.

In the substantive appeal dated in July 2007, the Veteran said that he disagreed with some of VA's finding, including that he did not suffer from panic attacks more than once a week and did not have difficulty in establishing and maintaining effective work and social relationships.

VA mental health outpatient records from 2007 to February 2008 show that the Veteran had a depressed mood, intrusive thoughts, isolative and avoidance behavior, anxiety, sleep disturbance, hypervigilance and hyperarousal.  Findings revealed that he was alert and cooperative, oriented times three with no suicidal or homicidal ideation.  The Veteran's spouse reported in December 2007 that the veteran was having few panic attacks, but was isolating more.  GAF scores ranged from 51 to 55.

At a VA examination in March 2008, the Veteran said that he stopped working in construction three years ago due to back problems and retired from his employment as a firefighter in March 2007 after 29 years.  He said that since retiring his PTSD and depressive symptoms have improved since he was able to spend a lot of time alone.  He estimated that his mental health functioning was a 2 to 3 on a scale to 10 (10 being the worst) because he is able to seclude himself.  He reported that he would be more irritable and agitated if he had to be around people more often.  He denied severe depression, active suicidal or homicidal ideation, and denied any manic-like symptoms.  He also reported imposed social withdrawal because being around others was difficult.  He denied generalized anxiety panic attacks, or obsessive compulsive symptoms, but did report intrusive memories, hyperarousal, feeling trapped, some ongoing sleep disturbance associated with combat and other difficult life experiences, forgetfulness and agitation.  On examination the Veteran was casually dressed and neatly groomed.  His speech was articulate and thought processes were logical and goal oriented.  Motor functioning was grossly intact.  He appeared to be euthymic with some slight anxiety.  He was noted to show some mild deficits of working memory, short term memory, and attention and focus.  He was diagnosed as having PTSD, chronic, mild to moderate.  He was also diagnosed as having depressive disorder, not otherwise specified, almost in full remission. He was assigned a GAF score of 55.  The examiner reported that the Veteran's psychiatric symptoms were productive of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  He noted that his symptoms required continuous medication.  He also noted that the Veteran had ongoing difficulty being around other people and irritability and this would interfere with work functioning.  He went on to opine that the Veteran retained cognitive, emotional and behavioral capacities and from a mental health perspective could do simple work activities in a loosely supervised environment. 

In July 2008, the Veteran submitted a letter he wrote along with a rewritten version by his wife regarding his psychiatric symptoms.  This letter states that the Veteran was recently at a car wash and heard an explosion which frightened him and caused him to leave with his car only half washed.  The letter also notes that the Veteran sleeps only four hours a night and doesn't go anywhere because he does not like to be around people.  The letter further notes that the Veteran does not feel pain and often thinks of hurting himself because he can.  Daily symptoms included trouble communicating, forgetting names of family, irritability, depression and mood swings.

Additional VA outpatient records in 2008 to June 2011 show continuing PTSD symptoms to include recurrent and intrusive memories, avoidance of thoughts and feelings, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, restrictive range of affect, difficulty staying or falling asleep, and irritability or outbursts of anger.  GAF scores for this period range from 47 to 52.  According to a June 2011 individual psychotherapy record, the Veteran reported that he felt like he was doing pretty well and had adapted to his "triggers".  He said his medications were working really well and he only has to see his psychiatrist once a year.  He reported that he continued to struggle slightly with anger, but if reminded to calm down he was usually able to do so.  He also reported having a positive relationship with his wife.  He said he presently enjoys golfing, fishing, reading, working around his house and odd jobs for other people.  He added that he sometimes isolates himself, but tried not to do this and had a number of social connections.  He was assessed presently as being receptive towards engaging with the clinician.  Findings revealed that he was alert and attentive, well groomed with a normal thought process and speech that was normal for rate and rhythm.  He had good insight and judgment and presented with an intact memory.  

The Veteran reported at a VA psychiatric examination in December 2011 having a great deal of difficulty due to PTSD during the last two years of his employment as a firefighter.  He explained that he had been isolating more and more at work and had chronic irritability and difficulty being around other people.  Prior to his retirement (in 2007) , the Veteran reported missing work regularly due to not wanting to be around people.  The examiner reported that the Veteran's most prominent re-experiencing symptoms were his chronic panic attacks whenever he is around people which causes him avoid leaving his house as much as possible.  His dysfunction in mood from depression was related to his symptoms of PTSD and included feeling withdrawn, isolated, depressed mood, low energy, poor sleep, poor attention and concentration, forgetfulness, feeling helpless, hopeless and worthless.  There was a noted overlap between his depression symptoms and PTSD symptoms.  The Veteran reported feeling distant from his wife of 34 years and children.  The examiner reported that the Veteran was experiencing a great deal of emotional detachment from his family and was irritable to the point of being verbally assaultive toward his wife and to the point of throwing things.  He also reported having two friends, one of whom he sees daily.  He said he and his wife never do anything socially and he never attends a large family gathering that occurs every year at Christmas.  He said he feels depressed as a result of the way he treats his wife by his verbally assaultive behavior.  On examination the Veteran was clean, neatly groomed and appropriately and casually dressed.  He was oriented times four and had a very anxious mood to the point of panic at the beginning of the evaluation.  His affect was normal and his speech rate and tone were unremarkable.  He had no flight of ideas or current suicidal or homicidal ideation.  However, the Veteran reported to the examiner that he sees people living normal lives and feels badly that his life isn't like that.  He reported suicidal ideation and said he thinks about driving his car off a cliff.  He added that he knows the area he would do this should he decide to commit suicide.  The examiner remarked that the Veteran denied suicidal ideation at the last examination so this represented a worsening.  The Veteran was noted to have no delusions or hallucinations.  His memory was mildly impaired as was his attention and concentration.  He had good insight and judgment.  The examiner reported that the Veteran had deficiencies in work, school, family relations, judgment, thinking and mood due to his PTSD and depressive disorder.  He said his level of disability was the result of these diagnoses and assigned him a GAF score of 48, which he said was down from his previous VA examination score of 55.  

III.  Analysis

Pertinent Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, as in this case, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In regard to PTSD, there has been a significant change and a staged rating is warranted as is discussed below.  

VA's General Rating Formula for Mental Disorders, found under38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440, provides for a 30 percent rating for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability evaluation is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi,  372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score in the range of 51 to 60 indicates moderate symptoms (e.g. a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 31 to 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination). 

Discussion

A.  Rating Greater Than 30 Rating Prior to December 9, 2011

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating prior to December 9, 2011, even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. §§ 4.7, 4.21.  See also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

In specific regard to pertinent criteria for a 50 percent rating, the Veteran's attending VA psychiatrist reported in August 2006 that the Veteran said he wakes in a panic and has suffered from panic attacks during the day in recent years.  Unfortunately the frequency of panic attacks is not clear; although in the substantive appeal dated in July 2007 the Veteran said that he disagreed with the finding that he did not suffer from panic attacks more than once a week.  The Board finds that he is competent to report the frequency of his panic attacks.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Regarding disturbances of mood, the Veteran is service connected for depressive disorder associated with his PTSD, and has been noted on numerous occasions to have an anxious and depressed mood that requires medication for mood stabilization.  As for disturbances of motivation, the Veteran has consistently reported having lost interest in activities that he used to take pleasure in and complained of amotivation at a VA mental health clinic in June 2005.  In September 2005, he reported dropping out of many activities over the past couple of years.  VA outpatient records from 2008 to 2011 note that the Veteran had markedly diminished interest in significant activities.  Also, the Veteran has shown impaired memory.  He was noted to have impaired remote memory at a VA mental intake assessment in May 2005, and was noted by the March 2008 VA examiner to have mild deficits of working memory, short term memory and attention and focus.

In terms of difficulty in establishing and maintaining work and personal relationships, the record is replete with evidence that supports this criterion.  The Veteran has repeatedly discussed his withdrawal from any type of social interaction, including at work.  He was noted to be isolating more and more over the years and he reported in a July 2007 statement that he retired from his job (in March 2007) because he "couldn't take it anymore" and wanted to physically assault the people he was supposed to be helping.  He also said he did not want to socialize with his coworkers and stayed away from them.  His attending psychiatrist reported in August 2006 that the Veteran's major problem was an increase in irritability and loss of control of anger.  The March 2008 VA examiner remarked that the Veteran had ongoing difficulty being around other people and irritability which interfered with work functioning.  His attending psychiatrist reported in August 2006 that the Veteran had trouble being around people and avoided people in social and work settings.  Regarding his family, the Veteran reported having a good relationship with his spouse, but reported an incident on Father's Day when his sons came to visit him on Father's Day and left after only an hour and a half because he made them angry.  His attending physician reported in August 2006 that the Veteran had a difficult time visiting his sons.  Thus, the evidence clearly shows that the Veteran has difficulty in establishing and maintaining effective work and social relationships.

The Veteran's GAF scores have predominantly ranged in the 50s for the period prior to November 19, 2010, with the exception of a couple of scores in the upper 40s; namely, a score of 48 in September 2008 and 47 in May 2009.  As is noted above, a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  While acknowledging that the Veteran's two assigned GAF scores of 48 and 47 are reflective of serious symptoms, the Board finds that his actual symptoms as outlined above are more reflective of moderate symptoms.  This is indeed shown by the fact that his predominant GAF scores have been in the 50s and is most consistent with a 50 percent rating.

Although the Veteran has not been shown to satisfy all of the criteria for a 50 percent rating for the period prior to November 19, 2010, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 30 percent rating for the period prior to December 9, 2011.  This is most notable in his difficulty in establishing and maintaining effective work and social relationships due to symptoms of social withdrawal and isolation, anger and irritability, and anxiety and depressed mood.  38 C.F.R. § 4.21.  See also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the Veteran's PTSD, but the Board finds that such a rating is not warranted for the period prior to November 19, 2010.  In terms of suicidal or homicidal ideation or intent, there is some evidence of this based on the Veteran's report at the September 2005 VA examination that he was no longer having suicidal thoughts due to medication, and on his attending VA psychiatrist's report in August 2006 that the Veteran had even been suicidal at times.  However, the Veteran has repeatedly denied suicidal or homicidal ideation are shown in VA outpatient records dated from 2005 to 2008, as well as at the March 2008 VA examination.  Moreover, the Veteran does not show symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Also, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.  In terms of employment, the Veteran reported in the April 2006 notice of disagreement that he made up his mind to retire in March 2007 because he could no longer work with other employees due to his PTSD symptoms.  He added that the fact that he continued to be productive was due to the fact that he must continue to provide for his wife and himself.  The fact that he was able to plan his retirement date and work up to the date shows some ability to work despite his symptoms, albeit with difficulty.  There is also the March 2008 VA examiner's statement acknowledging the Veteran's report of ongoing difficulty with being around other people and irritability that would interfere with his work functioning, he opined that he did retain cognitive, emotional and behavioral capacities from a mental health perspective to do simple work activities in a loosely supervised environment.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD more nearly approximates the criteria and impairment warranting a 50 percent rating, but no higher, for the period prior to December 9, 2011.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 50 percent must be granted to the extent indicated.  38 U.S.C.A. § 5107.

B.  Rating Greater Than 70 percent From December 9, 2011

After a careful review of the evidence above, the Board finds PTSD to be 100 percent disabling.  As previously indicated, a 100 percent disability evaluation is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

Here, the Veteran has consistently shown symptoms such as hypervigilance, increased startle response, sleep disturbance, depression, irritability, and anger.  He has also shown impairment in concentration and memory.  Notably, the Veteran was found to have worsening symptomatology at the December 2011 VA examination.  In this regard, the Veteran reported to the examiner that he sees people living normal lives and feels badly that his life isn't like that.  He reported suicidal ideation and said he thinks about driving his car off a cliff.  He added that he knows the area he would do this should he decide to commit suicide.  The examiner reported that the Veteran denied suicidal ideation at his last compensation evaluation so this represents a worsening since that time.  He noted that the Veteran was accurate and reliable in his responses during the evaluation.  

To the extent that the Veteran has been consistent in his reports of symptomatology, and such reports are consistent with the observations of trained professionals, the Board finds the Veteran's testimony to be credible.

As far as relationships, the Veteran reported in December 2011 feeling distant from his wife and children.  This is somewhat of a departure from his prior reports of having a positive relationship with his wife.  In fact, the December 2011 examiner reported that the Veteran had a great deal of detachment from his family and feels depressed as a result of the way he treats his wife by his verbally assaultive behavior towards her.  The Veteran also reported having two friends, one of whom he sees daily, but said that he prefers to be by himself.

Unlike the Veteran's symptoms prior to December 2011 which, as the Board notes, were more reflective of moderate symptoms than serious symptoms despite two GAF scores in the upper 40s, the Veteran's GAF score of 48 in December 2011 is more consistent with serious symptoms.  This is in light of the clear worsening of symptoms there were demonstrated at the December 2011 VA examination as outlined above.  A score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Moreover, the December 2011 VA examiner found that the Veteran was unemployable at that time due to his PTSD and major depressive disorder.  Such a level of symptomatology illustrates that PTSD warrants a 100 evaluation as contemplated under Code 9411.

Based on the foregoing evidence, the Board concludes that the Veteran's PTSD has been 100 percent disabling from December 9, 2011.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Extraschedular Consideration

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  That notwithstanding, the Veteran retired from employment in March 2007 and though he reported taking time from work in the two years prior to his retirement due to his difficulty being around people, the Board does not find that there was marked PTSD, this does not rise to the level of marked interference with the Veteran's employment due to his service-connected PTSD, i.e., beyond that contemplated by the assigned ratings, or frequent hospitalization.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as reported in the introduction above, the RO granted service connection for TDIU in a May 2012 rating decision.  


ORDER

Entitlement to an increased rating of 50 percent, but no higher, for PTSD with depressive disorder, NOS, is granted for the period prior to December 9, 2011, subject to controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an increased rating of 100 percent for PTSD with depressive disorder, NOS, from December 9, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

As noted in the introduction above, in the March 2011 Memorandum Decision, the Court of Appeals for Veterans Claims directed that consideration be given to the raised claim of entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  Although the RO subsequently granted service connection for TDIU in May 2012, the effective date of the grant is December 9, 2011 (the date of a VA examination report).  The effective date selected by the AOJ is after the date that the Court determined that the issue had been raised.  Thus, the issue of entitlement to a TDIU prior to December 9, 2011, is still on appeal.  Consequently, to comply with the directives of the Court's March 2011 Memorandum Decision and August 2011 Board remand; see Stegall v. West, 11 Vet. App. 268 (1998), the Agency of Original Jurisdiction (AOJ) must adjudicate the issue of entitlement to entitlement to a TDIU prior to December 9, 2011, and provide notice of the determination to the Veteran.  The AOJ must also inform the Veteran of his appellate rights if the decision is unfavorable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to document from the appellant's former employer the reason for his retirement/termination.

2.  The AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service connected disability prior to December 9, 2011, and send appropriate notice to the Veteran including the procedures and time limits for filing an appeal. 

3.  If there is actual documentation of termination of employment due to service-connected disability or the AOJ finds the Veteran's self report to be credible, the AOJ should refer the case for consideration under 38 C.F.R. § 4.16(b) (not 38 C.F.R. § 3.321).

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


